                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA

         v.                                           No. 19-cr-10195-WGY
  HAOYANG YU, et al.


                            MOTION FOR FRANKS HEARING

       Defendant, Haoyang Yu, respectfully moves for a hearing pursuant Franks v. Delaware,

438 U.S. 154 (1978), to enable inquiry about multiple false and misleading statements and material

omissions underlying a dozen search warrants issued in this case.

       In support of this motion, Mr. Yu submits the accompanying Memorandum with

supporting exhibits and Declaration of Manfred J. Schindler with supporting exhibits.

                                             Respectfully submitted,

                                             HAOYANG YU

                                             by his attorneys,

                                                    /s/ William Fick
                                             William W. Fick (BBO #650562)
                                             Daniel N. Marx (BBO #674523)
                                             Amy Barsky (BBO #601111)
                                             FICK & MARX LLP
                                             24 Federal Street, 4th Floor
                                             Boston, MA 02110
                                             (857) 321-8360
                                             wfick@fickmarx.com
                                             dmarx@fickmarx.com
                                             abarsky@fickmarx.com




                                                1
                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on June 22, 2020.

                                              /s/ William Fick




                                                 2
